DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5-18-21, 5-18-21, 5-18-21, 5-18-21, 5-18-21, 5-18-21, 5-18-21, 5-18-21, 9-5-21, 2-28-22, and 6-7-22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Dobschal et al. (US20160266388).

Re claim 1, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, an optical device, comprising: a light-transmitting substrate (14) having a plurality of surfaces (fig. 2) including at least a first (18) and a second (19) major external surface, the light-transmitting substrate configured to: guide light waves (24) indicative of an image (via 5) between the major external surfaces of the light-transmitting substrate (fig. 2) by internal reflection (para. 0072), and couple the guided light waves out of the light-transmitting substrate (para. 0071); at least one optical element (3) associated with at least one of the first or second major external surfaces of the light-transmitting substrate (fig. 2), the at least one optical element monolithically embedding with the light-transmitting substrate (fig. 2); and at least one air gap film (22, 23) deployed at the at least one of the first or second major external surfaces so as to form an interface between the at least one optical element and the light-transmitting substrate (fig. 2).

Re claim 2, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, the at least one optical element includes a substantially flat optical element (para. 0095).

Re claim 3, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, the at least one optical element includes a curved optical element (para. 0095).

Re claim 4, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, the curved optical element is a lens (para. 0066).

Re claim 5, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, the at least one air gap film includes a base (14) and a hyperfine structure (26, 27) constructed on the base, the hyperfine structure deployed in facing relation with the at least one of the first or second major external surfaces (fig. 3, 4).

Re claim 7, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, the hyperfine structure defines a relief formation, and wherein a proportional portion of the relief formation at a cross section parallel to the base, gradually changes as a function of the distance of the cross section from the base (para. 0080).

Re claim 8, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, the hyperfine structure defines a relief formation, and wherein the relief formation is selected from the group consisting of: a configuration of a moth eye, prisms, cones, and pyramids (fig. 3, 4; para. 0006).

Re claim 11, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, the at least one optical element includes two optical elements, and wherein the light-transmitting substrate is embedded between the two optical elements (fig. 19-24).

Re claim 12, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, at least one partially reflecting surface located within the light-transmitting substrate for coupling light waves out of the light-transmitting substrate (para. 0075, 0079-0080).

Re claim 15, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, the at least one optical element has at least one of a scratch resistant characteristic, a super-hydrophobic characteristic, a tinted characteristic (para. 0066), a polarization sensitive characteristic, a photochromic response characteristic, or an anti-finger print characteristic.

Re claim 16, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, an external surface of the at least one optical element is coated with a coating so as to provide the at least one optical element with at least one of a scratch resistant characteristic, a super-hydrophobic characteristic, a tinted characteristic (para. 0066), a polarization sensitive characteristic, a photochromic response characteristic, or an anti-finger print characteristic.

Re claim 17, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, the at least one optical element forms a protective cover of the light-transmitting substrate (fig. 2).

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Giri et al. (US9213178).

Re claim 18, Giri et al. further teaches for example in fig. 1a-7, a method for fabricating an optical device, the method comprising: obtaining a light-transmitting substrate (220) having a plurality of surfaces including at least a first and a second major external surface (fig. 2c), the light-transmitting substrate configured to guide coupled-in light waves indicative of an image between the major external surfaces of the light-transmitting substrate by internal reflection, and the light-transmitting substrate further configured to couple the guided light waves out of the light-transmitting substrate (abstract); deploying at least one air gap film (235, 240) such that the at least one air gap film is associated with at least one of the first or second major external surfaces of the light-transmitting substrate (fig. 2c); obtaining a mold defining a shape of at least one optical element (col. 2, ln. 50-62); and molding an optical device having the at least one optical element (fig. 2a, 2b) monolithically embedding with at least one of the first or second major external surfaces of the light-transmitting substrate (col. 5, ln. 45-54).

Re claim 19, Giri et al. further teaches for example in fig. 1a-7, the molding includes: inserting the light-transmitting substrate together with the at least one air gap film into the mold, casting or injecting a polymer into the mold, and curing the polymer so as to form the optical device (col. 5, ln. 9-14).

Re claim 20, Giri et al. further teaches for example in fig. 1a-7, applying at least one coating to an external surface of the at least one optical element, the at least one coating having at least one of a scratch resistant characteristic, a super-hydrophobic characteristic, a tinted characteristic (col. 5, ln. 30), a polarization sensitive characteristic, a photochromic response characteristic, or an anti-finger print characteristic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US20160266388).

Re claim 6, supra claim 5. Furthermore, Dobschal et al. teaches for example in fig. 1-4 and 20-24, varying the facets (26, 27; fig. 3-4). 
But, Dobschal et al. fails to explicitly teach the hyperfine structure defines a relief formation having a pitch shorter than a wavelength of the guided light waves.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the pitch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Dobschal et al. in order to minimize undesired aberrations, as taught by Dobschal et al. (para. 0008).

Re claim 9, supra claim 5. Furthermore, Dobschal et al. teaches for example in fig. 1-4 and 20-24, varying the facets (26, 27; fig. 3-4). 
But, Dobschal et al. fails to explicitly teach the hyperfine structure defines a relief formation, and wherein the height of the relief formation is less than 1 micron.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the height, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Dobschal et al. in order to minimize undesired aberrations, as taught by Dobschal et al. (para. 0008).

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US20160266388) in view of Giri et al. (US9213178).

Re claim 10, supra claim 1.  Furthermore, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, the at least one optical element is constructed from a material (fig. 1 and 2).
But, Dobschal et al. fails to explicitly teach a polymer material.
However, within the same field of endeavor, Giri et al. teaches for example in fig. 1a-7, a polymer material (col. 2, ln. 50-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Dobschal et al. with Giri et al. in order to provide a corrective lens shape, as taught by Giri et al. (col. 2, ln. 50-62).

Re claim 13, supra claim 1.  Furthermore, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, varying the coupling out (fig. 6-8).
But, Dobschal et al. fails to explicitly teach at least one diffractive element associated with at least one of the major external surfaces for coupling light waves out of the light-transmitting substrate.
However, within the same field of endeavor, Giri et al. teaches for example in fig. 1a-7, at least one diffractive element associated with at least one of the major external surfaces for coupling light waves out of the light-transmitting substrate (col. 3, ln. 32-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Dobschal et al. with Giri et al. in order to provide a variety of different light guiding or light bending technologies, as taught by Giri et al. (col. 3, ln. 32-50).

Re claim 14, supra claim 13.  Furthermore, Dobschal et al. further teaches for example in fig. 1-4 and 20-24, varying the coupling in (fig. 16-19).
But, Dobschal et al. fails to explicitly teach at least one diffractive element for coupling light waves into the light-transmitting substrate.
However, within the same field of endeavor, Giri et al. teaches for example in fig. 1a-7, at least one diffractive element (col. 3, ln. 32-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Dobschal et al. with Giri et al. in order to provide a variety of different light guiding or light bending technologies, as taught by Giri et al. (col. 3, ln. 32-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	8-3-22